Exhibit 21 Subsidiaries of the Registrant Name State of Organization Adult Store Buyer Magazine LLC Georgia Bobby's Novelty, Inc. Texas Broadstreets Cabaret, Inc. Texas Cabaret North Parking, Inc. Citation Land LLC Texas ED Publications, Inc. Texas Global Marketing Agency, Inc. HD Texas Management, LLC Texas Hotel Development Texas, Ltd. Texas Illusions Dallas Private Club, LLC Texas Joint Ventures, Inc. Texas Joy Club of Austin, Inc. Texas Miami Gardens Square One, Inc. Florida New Spiros, LLC Texas North IH 35 Investments, Inc. Texas Peregrine Enterprises, Inc New York Playmates Gentlemen’s Club LLC Texas PNC Marketing, Inc. Texas RCI Billing, Inc. Texas RCI Dating Services, Inc. Texas RCI Debit Services, Inc. Texas RCI Dining Services (Superior Parkway), Inc. Texas RCI Entertainment (3105 I-35), Inc. Texas RCI Entertainment (3315 N. Freeway FW), Inc. Texas RCI Entertainment (Austin), Inc. Texas RCI Entertainment (Dallas), Inc. Texas RCI Entertainment (Fort Worth), Inc. Texas RCI Entertainment (Las Vegas), Inc. Nevada RCI Entertainment (Media Holdings), Inc. Texas RCI Entertainment (Minnesota), Inc. Minnesota RCI Entertainment (New York), Inc. New York RCI Entertainment (North Carolina), Inc. North Carolina RCI Entertainment (North Fort Worth), Inc. Texas RCI Entertainment (Northwest Highway), Inc. Texas RCI Entertainment (Philadelphia), Inc. Philadelphia RCI Entertainment (San Antonio), Inc. Texas RCI Entertainment (Texas), Inc. Texas RCI Holdings, Inc. Texas RCI Internet Holding, Inc. Texas RCI Internet Services, Inc. Texas RCI Leasing LLC Texas Spiros Partners Ltd. Texas SRD Vending Company Texas Stellar Management, Inc. Florida StorErotica Magazine, Inc. Tantra Dance, Inc. Texas Tantra Parking, Inc. Texas Teeze International, Inc. Delaware Texas S&I, Inc. Texas Teeza International, Inc. Delaware TEZ Management, LLC TEZ Real Estate LP Pennsylvania The End Zone, Inc. Pennsylvania Top Shelf Entertainment LLC North Carolina Trumps Inc. Texas TT Leasing, Inc. Texas W.K.C., Inc. Texas XTC Cabaret, Inc. Texas XTC Cabaret (Dallas), Inc. Texas
